COLBATH, WALTER N., Jr., Associate Judge.
This is an appeal by the wife, Mary Ann McMillan, from a final judgment of dissolution entered by the lower court on October 11, 1985. Appellant delineates three points on appeal. Briefly stated, we are asked to determine whether the trial court abused its discretion in
(a) failing to award permanent periodic alimony and in the equitable distribution of property;
(b) in the amount of the child support awarded; and,
(c) in failing to award the wife attorney’s fees.
The only viable point on appeal is whether the trial court abused its discretion in its award of child support.
The husband was ordered to pay $50 per week child support, in addition to the child’s $198 Social Security check.
In reviewing the testimony at trial and based on the record we cannot say the trial judge abused his discretion in the amount of child support awarded. Accordingly, we affirm.
AFFIRMED.
DELL and GUNTHER, JJ., concur.